             So Ordered.

Dated: December 6th, 2019




        19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 1 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 2 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 3 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 4 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 5 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 6 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 7 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 8 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 9 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 10 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 11 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 12 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 13 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 14 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 15 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 16 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 17 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 18 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 19 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 20 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 21 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 22 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 23 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 24 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 25 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 26 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 27 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 28 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 29 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 30 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 31 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 32 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 33 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 34 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 35 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 36 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 37 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 38 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 39 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 40 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 41 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 42 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 43 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 44 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 45 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 46 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 47 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 48 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 49 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 50 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 51 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 52 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 53 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 54 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 55 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 56 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 57 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 58 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 59 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 60 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 61 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 62 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 63 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 64 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 65 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 66 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 67 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 68 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 69 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 70 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 71 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 72 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 73 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 74 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 75 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 76 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 77 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 78 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 79 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 80 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 81 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 82 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 83 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 84 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 85 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 86 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 87 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 88 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 89 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 90 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 91 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 92 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 93 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 94 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 95 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 96 of 97
19-01189-WLH11   Doc 807   Filed 12/06/19   Entered 12/06/19 16:03:06   Pg 97 of 97
